 


109 HR 4470 IH: Educators in Military Service Act of 2005
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4470 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Ms. Woolsey (for herself and Mr. Kuhl of New York) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to extend the deadline by which State educational agencies and local educational agencies are required to ensure that an educator is highly qualified in order to account for the educator’s applicable period of military service. 
 
 
1.Short titleThis Act may be cited as the Educators in Military Service Act of 2005. 
2.Teachers who served in the Armed Forces 
(a)Teachers generallySubsection (a) of section 1119 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319) is amended— 
(1)in paragraph (2)— 
(A)in the matter before subparagraph (A), by inserting subject to paragraph (4), after plan described in section 1111,; 
(B)in subparagraph (A), by inserting subject to paragraph (4), before shall include; 
(2)in paragraph (3), by striking As part of the plan and inserting Subject to paragraph (4), as part of the plan; and 
(3)by adding at the end the following: 
 
(4)Teachers serving in the military 
(A)ExtensionThe date by which a State educational agency is required under paragraph (2) to ensure that all teachers teaching in core academic subjects within the State are highly qualified (the end of the 2005–2006 school year), and the date by which a local educational agency is required under paragraph (3) to ensure that all teachers teaching within the school district served by the agency are highly qualified (the end of the 2005–2006 school year), shall be extended to the date determined under subparagraph (C) with respect to eligible teachers described in subparagraph (B). 
(B)Eligible teacherFor purposes of this paragraph, the term eligible teacher means an individual who— 
(i)is or has been a public elementary school or secondary school teacher and is not described in subsection (a)(1); and 
(ii)is on active duty as a member of the Armed Forces, or is on full-time duty as a member of the National Guard of a State under an order to State active duty under title 32, United States Code, or under State law, on or after January 8, 2002. 
(C)Determination of dateThe date determined under this subparagraph is the later of the following: 
(i)The first day of the first school year beginning on or after the date determined by extending the deadline described in subparagraph (A) for a period equal to the number of days in the teacher’s applicable period of military service. 
(ii)If the teacher was enrolled in coursework or professional development that would have contributed toward the teacher becoming highly qualified and the teacher’s applicable period of military service interrupted such coursework or professional development, the last day of the next session of equivalent coursework or professional development that begins on or after the date determined by extending the deadline described in subparagraph (A) for a period equal to the number of days in the teacher’s applicable period of military service.   
(D)Applicable period of military serviceFor purposes of this paragraph, the term applicable period of military service means, with respect to an eligible teacher, the period (or sum of periods) that interrupts the teacher’s employment as a public elementary school or secondary school teacher and during which the teacher is on active duty as a member of the Armed Forces or is on full-time duty as a member of the National Guard of a State under an order to State active duty under title 32, United States Code, or under State law— 
(i)beginning on the later of— 
(I)January 8, 2002; or 
(II)the date on which the teacher begins such period of active duty or full-time duty; and 
(ii)ending on the earlier of— 
(I)the end of the 2005–2006 school year; or 
(II)the date on which the teacher ceases any such active duty or full-time duty. .  
(b)New special education teachersClause (iii) of section 602(10)(D) of the Individuals with Disabilities Education Act (20 U.S.C. 1401(10)(D)) is amended to read as follows: 
 
(iii)in the case of a new special education teacher who teaches multiple subjects and who is highly qualified in mathematics, language arts, or science, demonstrate competence in the other core academic subjects in which the teacher teaches in the same manner as is required for an elementary, middle, or secondary school teacher under section 9101(23)(C)(ii) of such Act, which may include a single, high objective uniform State standard of evaluation covering multiple subjects— 
(I)not later than 2 years after the date of employment; or 
(II)in the case of such a new special education teacher who begins a period during which the teacher is on active duty as a member of the Armed Forces or is on full-time duty as a member of the National Guard of a State under an order to State active duty under title 32, United States Code, or under State law, within 2 years of such date of employment as a special education teacher, not later than the end of the period that is 2 years plus the number of days of such active duty or full-time duty after such date of employment.. 
3.Paraprofessionals who served in the Armed Forces Subsection (d) of section 1119 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319) is amended— 
(1)by striking Each local and inserting the following: 
 
(1)In generalSubject to paragraph (2), each local; and 
(2)by adding at the end the following: 
 
(2)Paraprofessionals serving in the military 
(A)ExtensionThe date by which a local educational agency is required under paragraph (1) to ensure that all paraprofessionals described in such paragraph satisfy the requirements of subsection (c) shall be extended to the date determined under subparagraph (C) with respect to eligible paraprofessionals described in subparagraph (B). 
(B)Eligible paraprofessionalFor purposes of this paragraph, the term eligible paraprofessional means an individual who— 
(i)is a paraprofessional described in paragraph (1); and 
(ii)is on active duty as a member of the Armed Forces, or is on full-time duty as a member of the National Guard of a State under an order to State active duty under title 32, United States Code, or under State law, on or after January 8, 2002. 
(C)Determination of dateThe date determined under this subparagraph is the later of the following: 
(i)The first day of the first school year beginning on or after the date determined by extending the deadline described in subparagraph (A) for a period equal to the number of days in the paraprofessional’s applicable period of military service. 
(ii)If the paraprofessional was enrolled in coursework or professional development that would have contributed toward the paraprofessional becoming highly qualified and the paraprofessional’s applicable period of military service interrupted such coursework or professional development, the last day of the next session of equivalent coursework or professional development that begins on or after the date determined by extending the deadline described in subparagraph (A) for a period equal to the number of days in the paraprofessional’s applicable period of military service.   
(D)Applicable period of military serviceFor purposes of this paragraph, the term applicable period of military service means, with respect to an eligible paraprofessional, the period (or sum of periods) that interrupts the paraprofessional’s employment in a public elementary school or secondary school and during which the paraprofessional is on active duty as a member of the Armed Forces or is on full-time duty as a member of the National Guard of a State under an order to State active duty under title 32, United States Code, or under State law— 
(i)beginning on the later of— 
(I)January 8, 2002; or 
(II)the date on which the paraprofessional begins such period of active duty or full-time duty; and 
(ii)ending on the earlier of— 
(I)the end of the 2005–2006 school year; or 
(II)the date on which the paraprofessional ceases any such active duty or full-time duty. .  
 
